Citation Nr: 1733406	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-13 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to January 22, 2016, and in excess of 50 percent thereafter for bilateral hearing loss.

2.  Entitlement to service connection for a right heel disorder, to include as secondary to service-connected left heel spur.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

N. Ravisetti, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia

In April 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of the hearing is associated with the record.  

In June 2015, the Board remanded the claims for additional development.  Thereafter, in a February 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted a 50 percent rating for the Veteran's bilateral hearing loss, effective January 22, 2016.  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Additionally, the Board has characterized the issue on appeal to reflect that a "staged" rating is in effect.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The claims now return for further appellate review.

The Board notes that, following the issuance of the February 2016 supplemental statement of the case, the Veteran submitted another substantive appeal (VA Form 9) in which he requested a Board hearing.  However, he has already been afforded a Board hearing in connection with his appeal and has not presented good cause for his request for a second hearing.  Furthermore, the Veteran's case has not been subject to any action by the United States Court of Appeals for Veterans Claims (Court) thereby reflecting a separate stage of the appellate process.  Consequently, his request for a second Board hearing is denied.

The issue of service connection for a right heel disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to January 22, 2016, the Veteran had no worse than Level VI hearing acuity in the right ear and Level II hearing acuity in the left ear.

2.  From January 22, 2016 to present, the Veteran had no worse than Level VIII hearing acuity in the right ear and Level IX hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent prior to January 22, 2016, and in excess of 50 percent thereafter for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify with regard to the Veteran's underlying service connection claim was satisfied by a May 2009 letter sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating for his bilateral hearing loss from the original grant of service connection. VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). In addition, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). In this case, the Veteran's claim for service connection for his bilateral hearing loss was granted and an initial rating was assigned in the October 2009 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained. The Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered. He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in September 2009 and January 2016 in connection his bilateral hearing loss claim, which fully addressed the rating criteria for the evaluation of such disability.  Additionally, both examiners specifically addressed the functional impact of the Veteran's bilateral hearing loss pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board notes that, in December 2015, the Veteran alleged that the September 2009 VA examination was invalid as such was conducted in a soundproof room that did not allow for background noise or his tinnitus to interfere with the test.  However, the Court has held that audiometric testing in sound controlled rooms is an adequate testing environment for rating purposes.  Id. at 455-56.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2015. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the April 2015 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected bilateral hearing loss was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, in light of the Veteran's hearing testimony, the Board remanded the case in order to obtain outstanding records and to afford him a contemporaneous VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's June 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in June 2015, the matter was remanded in order to afford the Veteran an opportunity to identify any outstanding treatment records, obtain updated VA treatment records, and afford the Veteran a contemporaneous VA examination to assess the nature and severity of his bilateral hearing loss.  Subsequently, in November 2015, the AOJ obtained updated VA treatment records and sent the Veteran a letter wherein he was requested to identify any outstanding treatment records.  In December 2015, the Veteran indicated that the physicians who had previously treated him were deceased.  Further, in January 2016, he was afforded a VA examination for his bilateral hearing loss.  Therefore, the Board finds that there has been substantial compliance with the Board's June 2015 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran seeks an initial rating in excess of 10 percent prior to January 22, 2016, and in excess of 50 percent thereafter for bilateral hearing loss as he contends such disability is more severe than is contemplated by the currently assigned ratings.  He further alleges that such disability has been of the same severity throughout the appeal period and, therefore, warrants at least a 50 percent rating as of the date of service connection.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral hearing loss is currently assigned a 10 percent rating as of May 7, 2009, and 50 percent rating as of January 22, 2016, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. 
§ 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

The Veteran has been service-connected for his bilateral hearing loss since May 7, 2009.  A June 2009 VA treatment record reflects that he had right ear mild sloping to profound sensorineural hearing loss and left ear mild sloping to profound sensorineural hearing loss.  At such time, speech recognition performed with the NU-6 test revealed speech discrimination of 48 percent in the right ear and 76 percent in the left ear.  Hearing aids were prescribed.  While the audiogram conducted at such time is not on file, it is not necessary to obtain such as the examination is inadequate for rating purposes.  Specifically, VA audiological evaluations must be conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  See 38 C.F.R. § 4.85.  For the speech discrimination portion, 38 C.F.R. § 4.85 specifically requires use of the Maryland CNC word list.  In this regard, the June 2009 report indicates that the speech discrimination scores were determined using the Northwestern University Auditory Test No.6 (NU-6) word list.  Consequently, the Board such report is inadequate for rating purposes.   

At a September 2009 VA examination, audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
40
75
90
100
76
LEFT
25
50
75
100
62

Speech recognition performed with the Maryland CNC test revealed speech discrimination of 72 percent in the right ear and 100 percent in the left ear.  At such time, the examiner noted that the Veteran had difficulty hearing in the presence of background noise and difficulty understanding speech.  The audiometry test results equate to Level VI hearing acuity in the right ear and Level II hearing acuity in the left ear.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level VI hearing in one ear and Level II hearing in the other ear results in a 10 percent rating.  Id.  

Subsequently, the Veteran and his spouse testified in April 2015 that his hearing loss has increased in severity.  He also submitted a June 2015 VA audiological assessment, at which time, audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
65
80
105+
105+
91
LEFT
45
70
75
90
78

Speech recognition performed with the NU-6 test revealed speech discrimination of 16 percent in the right ear and 52 percent in the left ear.  The comments section of the assessment indicates that the hearing test is not adequate for rating purposes.  As indicated previously, to be adequate for rating purposes, an audiological evaluation must be conducted using a controlled speech discrimination test with the Maryland CNC word list together with the results of pure tone audiometry tests.  See 38 C.F.R. § 4.85.  As the June 2015 report indicates that the speech discrimination scores were determined by using the Northwestern University Auditory Test No.6 (NU-6) word list, it is inadequate for rating purposes.   

At a January 2016 VA examination, audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
40
75
90
100
76
LEFT
25
50
75
100
62

Speech recognition performed with the Maryland CNC test revealed speech discrimination of 72 percent in the right ear and 100 percent in the left ear.  At such time, the examiner noted that the Veteran reported difficulty understanding speech.  He also noted that the Veteran's hearing aids are set to compensate for the degree of hearing loss; however, due to the auditory systems poor word understanding abilities, he is expected to still have difficulty understanding spoken word, especially in poor listening environments such as restaurants, other noisy places, or less than optional communication settings (i.e., cannot see the person's face, machine/mechanic shop, or places with a lot of foot traffic, etc.).  The examiner further observed that background noise will negatively impact the Veteran's ability to understand; however, his degree of hearing loss alone does not preclude him for employment as he has well fit, functioning amplification.  The examiner also noted that the Veteran would best function in quieter, office type employment versus employment in a noisy bustling place.  With appropriate and reasonable accommodations, such as amplified or captions telephones and good communication strategies (face to face, reduced noise etc.), it is expected that the Veteran will be able successfully obtain or maintain gainful employment despite his hearing impairment.  The audiometry test results equate to Level VIII hearing acuity in the right ear and Level IX hearing acuity in the left ear.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level VIII hearing in one ear and Level IX hearing in the other ear results in a 50 percent rating.  Id. 

The Board has also considered the Veteran's service-connected bilateral hearing loss under 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment. However, the audiometric evidence of record does not show that the Veteran's bilateral hearing loss fits the requirements of an unusual pattern of hearing impairment, as pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. Therefore, 38 C.F.R. § 4.86 is not for application in this case.

Based upon the foregoing, the Board finds the Veteran is not entitled to an initial rating in excess of 10 percent prior to January 22, 2016, and in excess of 50 percent thereafter for bilateral hearing loss as such disability has not been shown to be severe enough to warrant higher ratings pursuant to VA's tables for rating hearing loss disabilities. 38 C.F.R. § 4.85.  In this regard, the Board notes that the Veteran has alleged that such disability has been of the same severity throughout the appeal period and, as such, warrants at least a 50 percent rating since the date of service connection.  However, as previously discussed, the audiometric findings prior to January 22, 2016, do not support a rating higher than 10 percent.  Consequently, while sympathetic to the Veteran's argument, the Board finds it lacks merit and that he is not entitled to an initial 50 percent rating for his bilateral hearing loss prior to January 22, 2016.

Furthermore, to the extent that the Veteran and his spouse contend that his hearing loss is more severe than currently evaluated, the Board observes that they, while competent to report symptoms, to include difficulty hearing in the presence of background noise and difficulty understanding speech, are not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which they have not been shown to possess. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's belief that his bilateral hearing loss is severe enough to justify higher ratings during each period on appeal, to include his argument that the assignment of a 50 percent rating was warranted throughout the entire appeal period. However, even after considering such contentions, the Board finds that the criteria for higher initial ratings during each period on appeal are not met. See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout each period on appeal. Therefore, assigning additional staged ratings for such disability is not warranted. 

Furthermore, in Doucette v. Shulkin, 28 Vet. App. 366 (2017), the Court held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  The Veteran has not otherwise described functional effects that are considered exceptional or, that are not otherwise contemplated by the assigned evaluation.  Id.  Thus, his complete disability picture is compensated under the rating schedule.  Further, neither he nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Id. (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent prior to January 22, 2016, and in excess of 50 percent thereafter for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 10 percent prior to January 22, 2016, and in excess of 50 percent thereafter for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a right heel disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

As noted in the Board's June 2015 remand, the Veteran contends that he fractured both his right and left heel while stationed at Fort Benning and was given heel pads to wear in both his shoes.  In this regard, his spouse also testified that she recalled that he had problems with both heels during his military service.  The Veteran's STRs contain a July 1967 entry reporting medical treatment for left heel pain consisting of light duty, double heel pads, and ice and elevation; however, were negative for any complaints, treatment, or diagnoses referable to his right heel.  In connection with his claim, the Veteran was afforded an examination of both heels in September 2009.  At such time, he was diagnosed with heel spurs in both the right and left feet, but no etiological opinion was offered.  As such, an addendum opinion addressing only the etiology of the Veteran's left heel spur was obtained in December 2009.  As such, the Board remanded the matter to obtain an addendum opinion addressing the etiology of the Veteran's right heel disorder.  

In this regard, the June 2015 remand directed that the examiner offer an opinion as to whether it is at least as likely as not that the Veteran's current right heel disorder is related to his service, to include his description of injuring his right heel in the same manner that he injured his left heel.  In rendering such opinion, the examiner was directed to provide a complete rationale that included reference to the Veteran's and his spouse's lay statements regarding his right heel disorder.

Thereafter, in January 2016, a VA examiner reviewed the record and opined that the Veteran's right heel disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of such opinion, the examiner noted that the Veteran's service records did not document chronic ongoing treatment or condition for right heel spur.  Further, while he had a stress fracture to the left heel noted in his records, such were negative for a right heel fracture.  The examiner further noted that the Veteran's statements, his spouse's statements, and the Board's remand were considered in rendering such opinion.

Thereafter, in a February 2016 statement, the Veteran indicated that the VA examiner who initially evaluated his left and right heel spurs indicated that it was evident from a review of the X-rays that the heel fractures occurred around the same time based on calcification of the bone and scar tissue.  Furthermore, the Veteran has also argued that his service-connected left heel spur causes trouble walking and standing, and creates an antalgic gait.  In this regard, while the record indicates that his gait was normal until September 2015, such record reflects an antalgic gait.  Consequently, the Board finds that a remand is necessary in order to obtain an addendum opinion addressing such aspects of his claim.

Further, as the Veteran has not been provided VCAA notice as to the information necessary to substantiate a claim for service connection on a secondary basis, such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a right heel disorder as secondary to his service-connected left heel spur.  

2.  Return the record to the VA examiner who rendered the January 2016 opinion regarding the etiology of the Veteran's right heel disorder.  The record and a copy of this Remand should be reviewed by the examiner.  If the January 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer an opinion as to the following inquiries:

 (A)  It is at least as likely as not (a 50 percent probability or greater) that the Veteran's current right heel disorder is related to his service, to include his description of injuring his right heel in the same manner that he injured his left heel?  In this regard, the examiner should address whether, based on a review of the X-rays taken at the September 2009 VA examination, it is at least as likely as not that the right heel spur had its onset during his military service in light of the extent of the calcification of the bone and scar tissue.

(B)  It is at least as likely as not (a 50 percent probability or greater) that the Veteran's current right heel disorder is caused OR aggravated by his service-connected left heel spur, to include as a result of an altered gait?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A rationale should be provided for all opinions offered.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


